Citation Nr: 1702075	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-20 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

With regard to the characterization of the issue on appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record reveals several diagnoses of acquired psychiatric disorders, including PTSD, bipolar disorder, major depressive disorder, unspecified anxiety disorder, and several substance abuse disorders in various stages of remission and relapse.  As such, the issue on appeal has been expanded to include service connection for any acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board notes that the Veteran has submitted additional evidence since the issuance of the December 2013 statement of the case.  This new evidence is subject to initial review by the Board because the Veteran filed her substantive appeal in June 2014, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and she has not requested in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Nevertheless, as her claim is being remanded, the AOJ will have an opportunity to review all the submitted evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims that her current acquired psychiatric disorders are the result of her service.  Specifically, during an August 2013 VA examination and in a December 2012 submission, the Veteran reported that she was drugged and raped in Philadelphia and left in a bathroom during service.  Notably, the Veteran's service treatment records (STRs) indicate that she was disciplined several times during her two months of service.  Specifically, in December 1979, she was apparently found parked in a drill sergeant's privately owned vehicle and a January 1980 document indicates that the drill sergeant was punished for said incident.  On January 11, 1980, she was cited for failure to pay attention during a class.  Shortly thereafter on January 18, 1980, she sought treatment for vaginal discharge following reported contact with a male.  Records also indicate that at approximately 6:00 PM on the same day, she reported to Walson Army Hospital regarding the vaginal discharge, and was diagnosed with a urinary tract infection and released at approximately 3:00 AM on January 19, 1980.  Records from January 27, 1980, indicate that the Veteran was not present in her bunk during a bed check and a report relating to the same incident indicates that she had a pending Article 15 for assaulting another service member while intoxicated.  Given the foregoing and the fact that the clinical evidence reflected various psychiatric diagnoses, including PTSD, the Veteran was afforded a VA examination in August 2013.

At that time, the Veteran reported a long history of psychiatric symptoms, sexual abuse, and substance abuse.  Specifically, she indicated that she first began experiencing depressive symptoms at the age of ten, had been raped on many occasions throughout her lifetime, experienced childhood abuse by her father, and had abused drugs and alcohol since her teenage years.  Regarding the aforementioned alleged assault during service, the Veteran reported that she and several other service members went to Philadelphia prior to graduation and that she only remembers walking into a hotel, then waking up under a bathroom sink.  She denied any memory of what happened, but believed she was drugged and raped because she could not remember anything and her clothes were disheveled.  The Veteran further reported that, upon her return to the base, the five service members were questioned by a lieutenant as to whether any of them had slept together because one of the five had a sexually transmitted disease (STD), but she denied subsequent STD diagnoses, She also indicated that, after this incident, she performed sexual favors for higher ranking service members and was then "kicked out" of the military.  

After interviewing the Veteran and performing a psychiatric examination, the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis, but that she did have bipolar disorder and borderline personality disorder.  The examiner ultimately opined that it was less likely than not that the Veteran's bipolar disorder was related to her military service.  In support thereof, the examiner noted that the Veteran was not diagnosed with any psychiatric disability during service or within one year of discharge, she could not remember the alleged assault, and there was no evidence of record to link her current psychiatric disorder to her military experience.  Unfortunately, the examiner did not discuss whether the aforementioned disciplinary issues could be indicative of the Veteran's acting out after the alleged assault or whether they could be early manifestations of a subsequently diagnosed psychiatric disorder.  Furthermore, she did not address whether an additional psychiatric disability was superimposed on her borderline personality during service.  As such, the Board finds that remand is necessary in order to obtain an addendum opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorder.

The Board also finds that a remand is necessary to obtain potentially outstanding records from the Social Security Administration (SSA).  In this regard, the Veteran reported to the August 2013 VA examiner that she was awarded SSA disability benefits in 2000 related to her bipolar disorder.  As any records in regard to a disability determination may be pertinent to the instant appeal, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, in a January 2014 submission, the Veteran reported that she has received treatment from VA facilities in Louisville, Lexington, Ft. Thomas, New Albany, and Cincinnati.  The record only contains records from Cincinnati from June 2013 to September 2013.  As such, outstanding VA treatment records should also be associated with the record on remand.  

Finally, while on remand, the Veteran should be given an opportunity to identify any private records relevant to the claim on appeal that have not been obtained.  In this regard, she reported at the August 2013 VA examination that she had been previously treated by over 40 facilities since age 26.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include all records referable to the Veteran from the VA facilities in Louisville, Lexington, Ft. Thomas, New Albany, and Cincinnati, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Return the record to the VA examiner who conducted the Veteran's August 2013 psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

(A)  Please identify all of the Veteran's psychiatric disorders since shortly before, at the time of, or during the pendency of her November 2012 claim (even if currently asymptomatic or resolved).  If he or she finds that the Veteran did not meet the DSM-5 criteria for PTSD at any time, such a finding should be reconciled with the evidence of record demonstrating such a diagnosis, to include a June 2013 VA treatment record, which diagnosed PTSD based, in part, on the Veteran's reports of military sexual trauma.

(B)  The examiner should specifically indicate whether the Veteran meets the DSM-5 diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include the Veteran's alleged personal assault.

In answering this inquiry, the examiner must carefully review the record, including the Veteran's description of the incident and her reaction to it. The examiner must also indicate whether the service personnel and/or treatment records contain indicators of behavioral changes consistent with an individual who has been assaulted, to include the aforementioned disciplinary incidents.  Furthermore, the examiner must consider whether there were any behavior changes during service that are consistent with an individual who has been assaulted.

(C)  Did the Veteran have a psychiatric disorder (other than a personality disorder) that clearly and unmistakably existed prior to her entrance on active duty?  If so, please identify the specific psychiatric disorder.

(i)  If there is clear and unmistakable evidence that a disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's alleged in-service sexual assault and whether the Veteran's behavioral problems during service could have been earlier manifestations of a subsequently diagnosed psychiatric disorder.

(C)  For all diagnosed personality disorders, such as borderline personality disorder, the examiner must state whether was there an additional disability due to disease or injury superimposed upon such personality disorder during the Veteran's military service. If so, please identify the additional disability.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

